Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagaki (U.S. PG Pub. No. 2019/0307424) in view of Yu (U.S. PG Pub. No. 2016/0152801).
In paragraphs 1 and 11-12 Kitagaki discloses an ultrasonic probe, as recited in claim 1. In paragraphs 4, 12 and 21-22, as well as Figure 1, Kitagaki discloses that the ultrasonic probe comprises a piezoelectric element which converts an electric signal into an ultrasonic signal, meeting the limitations of the ultrasonic transducer of claim 1. In paragraphs 71-75 and Figure 4 Kitagaki discloses that the ultrasonic probe is connected to an ultrasonic diagnostic apparatus  which produces image data, therefore meeting the limitations of the ultrasound imaging apparatus of claim 16. In paragraphs 29-30 Kitagaki discloses that the piezoelectric element is connected to a backing capable of attenuating the transmitted ultrasonic waves, meeting the limitations of the attenuation material of claim 1 and the backing of claim 22. A signal electrode is disposed between the piezoelectric element and the attenuation material, and the attenuation material is therefore electrically connected to a surface of the ultrasonic transducer as recited in claim 17. In paragraph 30 Kitagaki discloses that the backing is in contact with the piezoelectric element, therefore meeting the limitations of claim 21. In paragraph 69 Kitagaki discloses that the ultrasonic probe comprises a housing, as recited in claim 18. In paragraphs 65-69 Kitagaki discloses that the backing can be connected to the housing via thermally conductive materials, in which case the backing can be considered to be on a surface of the housing, meeting the limitations of claims 19-20.
In paragraph 41 Kitagaki discloses that the backing (attenuation material) preferably contains a base material and a thermally conductive filler. The thermally conductive filler meets the limitations of the thermally conductive particulate material of claim 1, and in paragraph 45 Kitagaki discloses that the thermally conductive filler can be various materials recited in claim 12 and having a thermal conductivity within the range recited in claim 11. In paragraph 51 Kitagaki discloses a composition comprising 150 parts by weight of thermally conductive filler and 80 parts by weight of base agent (polymer), leading to a ratio within the range recited in claim 13. The differences between Kitagaki and the currently presented claims are:
i) In paragraph 42 Kitagaki discloses that the base material of the backing can be a polymer, including a liquid crystalline polymer, but does not specifically disclose the melting temperature and melt viscosity of the polymer, and does not disclose a polymer having the specific claimed structures.
ii) Kitagaki does not specifically disclose polymer compositions comprising the thermally conductive material and polymer in amounts within the range recited in claim 14. 
With respect to ii), In paragraph 3 Yu discloses a polymer composition comprising a liquid crystalline polymer, an inorganic filler, and an organophosphorus compound, where the liquid crystalline polymer has a melt viscosity of about 50 Pa·s at a temperature 15° C higher than the melting temperature of the polymer. Since the melt viscosity at 45° C higher than the melting temperature, as recited in claim 1, will be lower than the melt viscosity 15° C higher than the melting temperature, the melt viscosity of the liquid crystalline polymer of Yu falls within the range recited in claim 1. In paragraph 32 Yu discloses that the liquid crystalline polymer has a melting temperature in a range either overlapping or falling within the range recited in claim 1. The use of the liquid crystalline polymer of Yu as the base material in the backing/attenuation material of Kitagaki, along with the inclusion of the organophosphorus compound of Yu, therefore meets the limitations of claims 1, 11-13, and 15-22.
In paragraphs 17-23 Yu discloses that the liquid crystalline polymer can have a combination of aromatic dicarboxylic repeating units and aromatic hydroxycarboxylic repeating units, where isophthalic acid units, corresponding to repeating unit (3) of claims 2-3, are particularly suitable aromatic dicarboxylic repeating units, and where 4-hydroxybenzoic acid, corresponding to repeating unit (1) of claims 2-3, is a particularly suitable aromatic hydrocarboxylic repeating unit. In paragraph 24 Yu discloses that the liquid crystalline polymer can further comprise repeating units derived from hydroquinone, corresponding to repeating unit (2) of claims 2-3. In paragraphs 22-24 Yu discloses that the repeating units are present in amounts overlapping or falling within the ranges recited in claim 4. Yu discloses in paragraph 24 that the repeating units derived from hydroxyquinone can be present in about 10 to about 30 mol%, and discloses in paragraph 22 that repeating units derived from isophthalic acid can be present in about 1 to about 10 mol%, leading to a mole ratio of about 1 to about 30, overlapping the range recited in claim 5. In paragraphs 22 and 24 Yu further discloses that repeating units derived from 4,4′-biphenol and terephthalic acid, corresponding to repeating units (4) and (5) of claims 6-7 are particularly suitable repeating units for the liquid crystalline polymer. In paragraphs 22 and 24 Yu discloses that the repeating units derived from 4,4′-biphenol and terephthalic acid are present in amounts overlapping or falling within the range recited in claim 8, and leading to a range of mole ratios overlapping the range recited in claim 9. The use of the liquid crystalline polymer of Yu as the base material in the backing/attenuation material of Kitagaki, along with the inclusion of the organophosphorus compound of Yu, therefore further meets the limitations of claims 2-9.
It would have been obvious to one of ordinary skill in the art to use the liquid crystalline polymer of Yu as the base material in the backing/attenuation material of Kitagaki, and to further include the organophosphorus compound of Yu, since Yu discloses in paragraph 12 that compositions comprising the liquid crystalline polymer and organophosphorus compound are useful in forming molded parts with favorable properties, noting that Kitagaki discloses in paragraphs 51-52 that the backing materials of the ultrasonic probe are molded.
With respect to ii), It is the examiner’s position that the concentrations of thermally conductive material and liquid crystalline polymer are result effective variables because changing them will clearly affect the type of product obtained. In particular, the concentrations will affect the thermal conductivity of the backing/attenuation material of Kitagaki and Yu. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been within the scope of ordinary skill in the art to optimize the concentrations of thermally conductive material and liquid crystalline polymer in the backing/attenuation material of Kitagaki and Yu, arriving at concentrations within the range of claim 14,  in order to arrive at a product having the desired properties. Claim 14 is therefore rendered obvious by Kitagaki and Yu.
In light of the above, claims 1-9 and 11-22 are rendered obvious by Kitagaki in view of Yu.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagaki in view of Yu as applied to claims 1-9, 11-13, and 15-22 above, and further in view of Saga (U.S. PG Pub. No. 2013/0200297).
The discussion of Kitagaki and Yu in paragraph 6 above is incorporated here by reference. Kitagaki and Yu disclose an ultrasonic probe meeting the limitations of claim 1, and in paragraph 45 Kitagaki discloses that the thermally conductive material can be graphite. Kitagaki does not disclose the average particle size of the thermally conductive material. 
In paragraphs 10-15 Saga discloses a composition comprising a liquid crystalline polymer and graphite. In paragraph 33 Saga discloses that the average particle size of the graphite ranges from 5 to 200 micrometers, overlapping the range recited in claim 10. 
It would have been obvious to one of ordinary skill in the art to use graphite having the particle size taught by Saga as the graphite in the attenuation material of the ultrasonic probe of Kitagaki and Yu, since Saga teaches in paragraph 33 that graphite having a particle size outside the disclosed range leads to reduced thermal conductivity or worse moldability.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771